Case 1:17-cv-00487-PLM-RSK ECF No. 94 filed 04/12/19 PageID.1930 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN


                                      MINUTES

CASE CAPTION: Country Mill Farms, LLC, et al v. City of East Lansing


Case Number: 1:17-cv-487
Date: April 12, 2019
Time: 1:31 p.m. - 2:22 p.m.
Place: Kalamazoo
Judge: Paul L. Maloney


APPEARANCES

       Plaintiffs: Katherine L. Anderson and John J Bursch

       Defendant: Michael S. Bogren

PROCEEDINGS

Nature of Hearing: Hearing on cross motions for summary judgment (ECF Nos. 67 and 70);
motions taken under advisement, opinion and order to issue




Court Reporter: Kathleen Thomas                   Case Manager: Amy Redmond
